Case: 22-1472    Document: 42    Page: 1   Filed: 12/30/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

       E&I GLOBAL ENERGY SERVICES, INC.,
                Plaintiff-Appellant

                            v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2022-1472
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00244-DAT, Judge David A. Tapp.
                  ______________________

                Decided: December 30, 2022
                  ______________________

     PATRICK BERNARD KERNAN, Whitcomb, Selinsky, PC,
 Denver, CO, argued for plaintiff-appellant. Also repre-
 sented by JOSEPH ANTHONY WHITCOMB.

     CHRISTOPHER L. HARLOW, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, argued for defendant-appellee. Also
 represented by BRIAN M. BOYNTON, DEBORAH ANN BYNUM,
 PATRICIA M. MCCARTHY.
                  ______________________
Case: 22-1472     Document: 42     Page: 2    Filed: 12/30/2022




 2                     E&I GLOBAL ENERGY SERVICES, INC.   v. US



     Before LOURIE, DYK, and CUNNINGHAM, Circuit Judges.
 Dyk, Circuit Judge.
     E&I Global Energy Services, Inc. (“E&I”) appeals three
 orders of the United States Court of Federal Claims
 (“Claims Court”) rejecting E&I’s claims under the Tucker
 Act, 28 U.S.C. § 1491. We affirm the Claims Court’s deci-
 sions except that we hold that the court erred in dismissing
 E&I’s claim that the government improperly terminated
 the contract for default because the actions of other govern-
 ment contractors (here the sureties described below)
 caused the delay. On that count, we reverse and remand.
                        BACKGROUND
     In June 2015, the Department of Energy’s Western
 Area Power Administration (“WAPA”) solicited bids to
 build a high-voltage electricity substation in South Dakota.
 In September of that year, WAPA awarded the contract to
 Isolux Corsan, LLC (“Isolux”). Liberty Mutual Insurance
 Company and the Insurance Company of the State of Penn-
 sylvania (“Sureties”) issued bonds guaranteeing that the
 project would be completed and that Isolux’s unfulfilled la-
 bor and materials obligations to third parties incurred in
 the performance of the project would be paid. See generally
 K-Con, Inc. v. Sec'y of Army, 908 F.3d 719, 725–26 (Fed.
 Cir. 2018). WAPA terminated the contract with Isolux for
 default in December 2016. That default is not at issue
 here.
     In March 2017, the Sureties hired Appellant E&I to
 complete the substation. 1 The parties to the contract
 agreed that E&I would not be responsible for Isolux’s



       1 The contract is signed by both E&I and a related
 entity, E&C Global LLC. See J.A. 91. The parties treat
 E&I and E&C Global as identical, and we do as well. See
 J.A. 41–42.
Case: 22-1472     Document: 42      Page: 3   Filed: 12/30/2022




 E&I GLOBAL ENERGY SERVICES, INC.   v. US                    3



 outstanding debts to subcontractors and suppliers. The
 contract generally barred either party from unilaterally
 “enter[ing] into any settlement with respect to any Third
 Party Claim.” J.A. 86. WAPA then executed a new con-
 tract with E&I as the prime contractor. Though WAPA as-
 sumed most of the Sureties’ obligations under their bonds,
 the Sureties remained responsible for paying Isolux’s sub-
 contractors and suppliers for work performed, or supplies
 purchased, before E&I took over the project.
      In May 2017, WAPA authorized E&I to start work on
 the substation. E&I alleges that it immediately ran into
 delays. According to E&I, the subcontractors and suppliers
 it sought to use were still owed money from Isolux, and
 they refused to continue to work on the project until they
 were paid past due amounts. Though the Sureties were
 required to pay Isolux’s project-related debts, they alleg-
 edly failed to fulfill those obligations. To complete the pro-
 ject, E&I paid the suppliers and subcontractors what they
 claimed to be owed by Isolux. E&I asserts that these pay-
 ments strained its finances, and E&I “express[ed] concerns
 about . . . being able to pay its employees and subcontrac-
 tors.” J.A. 55 ¶ 31; see also J.A. 52 ¶ 23. E&I asserts that
 as a result of these difficulties it missed the contract dead-
 line. In May 2018, WAPA terminated the E&I contract for
 default for failure to complete construction in a timely
 manner.
     E&I disputed the termination for default and claimed
 that the government owed it money under the contract.
 WAPA denied E&I’s claims. The contractor filed a com-
 plaint in Claims Court, seeking damages and conversion of
 the termination for default into termination for conven-
 ience.
     The court rejected E&I’s claims. The court granted the
 government’s motion to dismiss several claims, J.A. 12,
 granted the government’s motion for summary judgment
 as to others, J.A. 22, and ruled for the government on two
Case: 22-1472     Document: 42      Page: 4     Filed: 12/30/2022




 4                      E&I GLOBAL ENERGY SERVICES, INC.    v. US



 claims after trial, J.A. 1. It also granted the government’s
 motion for judgment on the pleadings as to E&I’s claim
 that the government improperly terminated the contract
 for default. J.A. 37–38. E&I appeals. We have jurisdiction
 under 28 U.S.C. § 1295(a)(3).
                          DISCUSSION
     We review the Claims Court’s dismissal on the plead-
 ings, dismissal for failure to state a claim, and grant of
 summary judgment de novo. See Sunoco, Inc. v. United
 States, 908 F.3d 710, 715 (Fed. Cir. 2018); Oliva v. United
 States, 961 F.3d 1359, 1362 (Fed. Cir. 2020); Anderson v.
 United States, 23 F.4th 1357, 1361 (Fed. Cir. 2022). We
 review the court’s factual findings after trial for clear error.
 See Taha v. United States, 28 F.4th 233, 237 (Fed. Cir.
 2022).
     In reviewing the grant of a motion to dismiss, “[w]e
 take all factual allegations in the complaint as true and
 construe the facts in the light most favorable to the non-
 moving party.” First Mortg. Corp. v. United States, 961
 F.3d 1331, 1338 (Fed. Cir. 2020) (internal quotation marks
 and citation omitted). The same standard applies when we
 review the Claims Court’s grant of judgment on the plead-
 ings under Rule 12(c) of the Rules of the United States
 Court of Federal Claims. See Agility Pub. Warehousing Co.
 K.S.C.P. v. United States, 969 F.3d 1355, 1364 (Fed. Cir.
 2020).
                                I
                                A
      E&I alleged in its complaint that WAPA had breached
 its duty of good faith and fair dealing by failing to disclose
 material information about the extent that Isolux’s out-
 standing payment obligations to subcontractors and sup-
 pliers had not been satisfied. The Claims Court held that
 these allegations failed to state a claim on which relief
 could be granted. We agree.
Case: 22-1472     Document: 42      Page: 5   Filed: 12/30/2022




 E&I GLOBAL ENERGY SERVICES, INC.   v. US                    5



     E&I has not made out a claim that the government
 breached its duty of good faith and fair dealing. Nowhere
 in its complaint has E&I pointed to a single specific in-
 stance in which WAPA affirmatively misled E&I. And as
 to the claim that WAPA withheld material information,
 E&I was on notice that Isolux’s debts could well exist and
 that the Sureties had agreed to pay those debts. So even if
 WAPA had known that Isolux’s subcontractors and suppli-
 ers were still owed money, it was not obligated to inform
 E&I of those facts.
      Alternatively, E&I suggests that the government
 breached its duties under the superior knowledge doctrine.
 Under the superior knowledge doctrine, the government
 has “an implied duty to disclose to a contractor otherwise
 unavailable information regarding some novel matter af-
 fecting the contract that is vital to its performance.” Gies-
 ler v. United States, 232 F.3d 864, 876 (Fed. Cir. 2000). The
 doctrine “only applies if the government was aware the con-
 tractor had no knowledge of and had no reason to obtain
 such information and any contract specification supplied
 misled the contractor or did not put it on notice to inquire.”
 Scott Timber Co. v. United States, 692 F.3d 1365, 1373
 (Fed. Cir. 2012) (internal quotation marks and citation
 omitted). As mentioned, E&I has not adequately alleged
 that it was misled, and it was on notice to inquire about
 Isolux’s debts. So it has not stated a claim under the supe-
 rior knowledge doctrine.
     Finally, E&I contended that WAPA was required to
 conduct an audit of the Isolux contract on termination,
 which it failed to do. See J.A. 61 ¶ 42 (citing 48 C.F.R.
 §§ 49.101(d), 49.105(b)(4), (c)(8)). E&I has failed to show
 that such requirement was for E&I’s benefit, and so has not
 shown that the government violated any duty to it. See 48
 C.F.R. § 49.101(d) (designed to reach a settlement with the
 terminated contractor, not to assist successors); id.
 § 49.105 (same).
Case: 22-1472     Document: 42      Page: 6   Filed: 12/30/2022




 6                     E&I GLOBAL ENERGY SERVICES, INC.   v. US



                               B
      E&I also sought reimbursement for 20 invoices sent to
 WAPA. Sixteen of the invoices were, E&I admits, sent
 later than permitted by its contract with WAPA. See Ap-
 pellant’s Br. 36–37; Reply Br. 29. E&I argues that their
 late submission did not prejudice the government, and so
 all should still be paid. This argument is new on appeal
 and therefore forfeited. Compare Appellant’s Br. 35–37,
 with J.A. 776–79.
     The other four invoices related to work the government
 argued was already covered by the fixed-price term. The
 Claims Court granted summary judgment as to three out
 of the four invoices. The court then found for the govern-
 ment on the final invoice after a one-day trial.
     We agree with the Claims Court that the government
 properly rejected these four invoices. E&I contends that
 these invoices reflect work it did in response to changes re-
 quested by the government, which were not factored into
 E&I’s fixed-price contract with the Sureties. That is so,
 E&I argues, because WAPA did not tell E&I about project
 drawings—project specifications governing E&I’s perfor-
 mance under the original contract that was assumed by
 E&I—until after the final contract was signed. That fact,
 even if true, is immaterial. When it agreed to take over the
 project as the prime contractor, E&I warranted that it had
 reviewed the government’s contract with Isolux and had
 “fully informed itself with respect to those items required
 to complete the Work and perform all of the obligations re-
 quired hereunder . . . .” J.A. 84. E&I’s failure to review the
 public solicitation that Isolux contracted to address, and
 which E&I agreed to complete, is not the government’s re-
 sponsibility. See Giesler, 232 F.3d at 870.
                               II
     Finally, E&I alleged that WAPA erred by terminating
 its contract for default. Under the Federal Acquisition
Case: 22-1472     Document: 42      Page: 7    Filed: 12/30/2022




 E&I GLOBAL ENERGY SERVICES, INC.   v. US                     7



 Regulations, if a contractor is terminated for default, and
 its delay is later deemed excusable, the termination will be
 deemed to have been “issued for the convenience of the
 Government.” 48 C.F.R. § 52.249-10(c); J.A. 130 (incorpo-
 rating this clause into the contract between E&I and
 WAPA). E&I argued that the Sureties failed to pay Isolux’s
 subcontractors and suppliers, forcing E&I to pay those
 debts to continue the work. That, E&I asserted, delayed
 construction and ultimately left it without funds to com-
 plete the project on time.
     The Claims Court granted the government’s motion for
 judgment on the pleadings as to this claim. The court held
 that E&I’s delay, as alleged, was inexcusable because the
 contractor’s payments to the Isolux debtors violated its
 agreement with the Sureties and, in any event, was “vol-
 untary.” J.A. 37. In this respect, we reverse the Claims
 Court’s judgment and remand for further proceedings.
     The government may terminate a contract for default
 when it reasonably believes “that there [is] no reasonable
 likelihood that the contractor could perform the entire con-
 tract effort within the time remaining for contract perfor-
 mance.” McDonnell Douglas Corp. v. United States, 323
 F.3d 1006, 1016 (Fed. Cir. 2003) (citation omitted). To ex-
 cuse delay under Federal Acquisition Regulation 52.249-
 10(b)(1), a contractor “must show that [its] delay resulted
 from ‘unforeseeable causes beyond the control and without
 the fault or negligence of the Contractor.’” Sauer Inc. v.
 Danzig, 224 F.3d 1340, 1345 (Fed. Cir. 2000) (quoting 48
 C.F.R. § 52.249-10(b)(1)).
      A contractor must also “prove that it took reasonable
 action to perform the contract notwithstanding the occur-
 rence of such excuse,” and the “unforeseeable cause must
 delay the overall contract completion; i.e., it must affect the
 critical path of performance.” Id. (quoting International El-
 ecs. Corp. v. United States, 646 F.2d 496, 510 (Cl. Ct.
 1981)). The regulations provide several examples of
Case: 22-1472      Document: 42      Page: 8     Filed: 12/30/2022




 8                      E&I GLOBAL ENERGY SERVICES, INC.     v. US



 excusable delays, among them “delays of subcontractors or
 suppliers . . . arising from unforeseeable causes beyond the
 control and without the fault or negligence of both the
 [prime] Contractor and the subcontractors or suppliers,”
 and delays caused by “acts of another Contractor in the per-
 formance of a contract with the Government.” 48 C.F.R.
 § 52.249-10(b)(1)(iii), (xi).
     E&I’s theory is that its delay was excusable.
     First, E&I contends that the Sureties’ failure to pay
 Isolux’s debts unforeseeably caused its delay. The govern-
 ment does not dispute that the Sureties were responsible
 for paying Isolux’s project-related debts, nor that E&I had
 good reason to believe the Sureties would make those pay-
 ments. See Gov’t Br. 16. Our predecessor court held that
 a strike can constitute an adequate excuse for delay if it
 “substantially impair[ed] the [contractor’s] performance of
 contractual duties.” International Elecs., 646 F.2d at 509–
 10. E&I argues that the Sureties’ failure to pay Isolux’s
 debts substantially impaired its ability to meet the contract
 deadline.
      Second, E&I contends that the cause of its delay was
 “beyond [its] control” and not due to its “fault or negli-
 gence.” Appellant’s Br. 34 (quoting Sauer, 224 F.3d at 1345
 (citation omitted)). The Sureties’ alleged failure to pay
 Isolux’s debts here closely matches a paradigmatic cause of
 excused delay: the acts of another government contractor.
 See 48 C.F.R. § 52.249-10(b)(1)(iii). And E&I also asserts
 that the government in part caused its delay by failing to
 enforce the Sureties’ payment obligations. See id. § 52.249-
 10(b)(1)(ii) (providing “acts of the Government in . . . its . . .
 contractual capacity” as one excused cause of delay).
     The Claims Court did not hold, and the government
 does not argue, that the complaint inadequately alleged
 that the Sureties’ failure to pay was unexpected or beyond
 E&I’s power to control. Rather, the court found that these
 facts were somehow irrelevant because E&I violated its
Case: 22-1472     Document: 42      Page: 9   Filed: 12/30/2022




 E&I GLOBAL ENERGY SERVICES, INC.   v. US                    9



 contract with the Sureties, which prohibited E&I from
 making payments to the subcontractors and suppliers, and
 the payments were, in any event, voluntary. 2
     The government defends this holding on appeal. The
 government points to Section 17 of E&I’s initial contract
 with the Sureties, in which both parties agreed not to uni-
 laterally settle “any Third Party Claim,” unless the settle-
 ment “includes an unconditional release of all liability of
 Sureties and [E&I] that is a party with respect to such
 Third Party Claim.” J.A. 86. That, the government as-
 serts, “expressly prohibited” E&I from paying Isolux sub-
 contractors and suppliers to get the project moving. Gov’t
 Br. 19.
      We disagree. First, in arguing that E&I breached the
 agreement with the Sureties, the government seeks to ben-
 efit from a contractual provision as to which it was not the
 intended beneficiary. The purpose of the settlement provi-
 sion was to protect the Sureties, not the government. To
 be sure, whether E&I breached its contract with the Sure-
 ties might have some bearing on the overall reasonableness
 of E&I’s actions in paying the subcontractors and suppli-
 ers. But the breach of an obligation to third parties is not
 an absolute defense to the government’s allegedly errone-
 ous termination of its contract with E&I for default.
      Second, the financial strain of having to pay Isolux’s
 subcontractors and suppliers was not E&I’s sole claimed
 source of delay. E&I also asserts that the unwillingness of
 its subcontractors and suppliers to work without being paid



     2   The Claims Court observed that “[w]hether the
 Sureties bear responsibility for being dilatory in their obli-
 gations to pay subcontractors and vendors is not for this
 Court to decide.” J.A. 38. But on a motion for judgment on
 the pleadings, it was the court’s duty to assess whether the
 Sureties’ alleged failure could excuse E&I’s delay.
Case: 22-1472    Document: 42     Page: 10    Filed: 12/30/2022




 10                   E&I GLOBAL ENERGY SERVICES, INC.   v. US



 delayed things from the start, even before E&I encountered
 financial difficulties. See J.A. 50–52 ¶¶ 20, 23.
     Third, in any event, the government has not estab-
 lished that E&I breached its contract with the Sureties.
 E&I’s payment of the subcontractor and supplier claims
 did not “settle[]” these claims within the meaning of the
 contract. J.A. 86. There is no indication that the subcon-
 tractors or suppliers entered into a settlement agreement
 with E&I to release any claims. See Shell Oil Co. v. United
 States, 751 F.3d 1282, 1298–99 (Fed. Cir. 2014) (citation
 omitted) (equating “[a] settlement” with the “release” of a
 claim either immediately or after a future condition is met).
 There is similarly no indication that E&I’s payments “liq-
 uidate[d]” or “discharge[ed]” any claims against the Sure-
 ties. See Settle, Black’s Law Dictionary (11th ed. 2019);
 Restatement (Second) of Contracts § 299, cmt. c (1979); see
 also Dames & Moore v. Regan, 453 U.S. 654, 679 (1981)
 (equating, in the international law context, “renounc[ing]
 or extinguish[ing]” claims to “settling such claims”).
    The government separately argues that E&I’s choice to
 pay Isolux’s debts was voluntary and hence unreasonable
 and within its control. But whether there were other ac-
 tions that E&I should have taken instead of paying the
 subcontractors and suppliers—for example, finding alter-
 native subcontractors and suppliers or seeking to compel
 the Sureties to pay Isolux’s debts—depends on the develop-
 ment of a full factual record and cannot be resolved on the
 face of the pleadings.
    Excused delay aside, E&I argues that WAPA (1) waived
 its right to terminate the contract by allowing E&I to con-
 tinue performance after the contract deadline, and (2) was
 barred from terminating for default because E&I had sub-
 stantially completed performance. Because E&I concedes
Case: 22-1472    Document: 42     Page: 11    Filed: 12/30/2022




 E&I GLOBAL ENERGY SERVICES, INC.   v. US                  11



 that it did not raise these arguments to the Claims Court,
 see Reply Br. 14–17, they have been forfeited. 3
                        CONCLUSION
     We affirm the Claims Court’s holdings except that we
 reverse its judgment on the pleadings as to E&I’s termina-
 tion for convenience claim. We do not hold that E&I has
 established its affirmative case, only that it is entitled to
 try to do so. Whether E&I can establish that it is entitled
 to relief must await further proceedings in the Claims
 Court. The government remains free to attempt to show
 that E&I’s delay was not excusable, and that E&I failed to
 take reasonable actions in response to the Isolux debtor
 claims.
   AFFIRMED IN PART, REVERSED IN PART, AND
             REMANDED IN PART
                            COSTS
 Each party will bear its own costs.




     3    E&I asserts that if its termination for default were
 converted into a termination for convenience, it would be
 eligible to recover “any costs incurred on the contract,” in-
 cluding “payments made to the subcontractors and suppli-
 ers on the contract . . .” Oral Arg. at 2:42–3:00. We are
 skeptical that contract costs would include any payments
 E&I made to subcontractors or suppliers for work or mate-
 rials provided to Isolux. But we need not resolve that ques-
 tion here.